Citation Nr: 1823839	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  16-21 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington 


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic disorder (PTSD), claimed as a result of personal assault.

2. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic disorder (PTSD), claimed as a result of personal assault.

3.  Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus.

4.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1986 to February 1989.   

These matters come before the Board of Veterans Appeals' (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine and Seattle, Washington, respectively.

In a May 2014 rating decision, the RO reopened a previously denied claim of service connection for a psychiatric disorder, to include PTSD, based on new and material evidence, and denied the claim on the merits.  The Veteran filed a Notice of Disagreement (NOD) in April 2015.  The RO furnished the Veteran a Statement of the Case (SOC) in March 2016.  The Veteran filed his Substantive Appeal (VA Form 9) in April 2016.

As indicated above, the RO reopened and addressed the merits of the claim of service connection for an acquired psychiatric disorder, to include PTSD.  However, the Board has a legal duty under 38 U.S.C. §§ 5108 and 7105 (2012) to address the question of whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim of service connection for a psychiatric disorder, to include PTSD, has been received before it can address the matter on the merits-and in light of the Board's favorable action on the request to reopen-the Board has phrased the issues concerning the appeal as to the psychiatric disorder as those listed on the cover page.

In a May 2015 rating decision, the RO denied service connection for a bilateral foot disorder, to include bilateral flat foot, and for a bilateral knee disorder.  The Veteran filed a NOD in July 2015.  The RO furnished the Veteran an SOC in March 2016.  The Veteran filed his Substantive Appeal (VA Form 9) in April 2016.

The Veteran testified before the undersigned Veterans Law Judge in an October 2017 video conference hearing.  A transcript of that hearing has been associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus; and entitlement to service connection for a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2009 rating decision, the RO denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  The evidence added to the record since the November 2009 rating decision is neither cumulative nor redundant of evidence previously of record; it relates to an unestablished fact necessary to substantiate the claim; and it raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision which denied service connection for an acquired psychiatric disorder, to include PTSD, is final. 38 U.S.C. § 7105 (2012).

2.  New and material evidence has been added to the record since the November 2009 rating decision; the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's favorable action on the Veteran's request to reopen the claim of service connection for an acquired psychiatric disorder (to include PTSD, claimed as the result of personal assault), and finding new and material evidence sufficient to reopen that claim, the Board determines that the Veteran will not be prejudiced by its action.  As such, any deficiencies with regard to the duty to notify and assist are harmless and non-prejudicial.  See 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).

Because the RO previously denied the Veteran's claim seeking service connection for a psychiatric disorder, to include PTSD, in rating decisions dated in June 2009 and November 2009, and because the Veteran did not initiate an appeal within the applicable time period, the doctrine of finality, as enunciated in 38 U.S.C. § 7105(c), applies, and thus each decision became final based on the evidence then of record.

Generally, a claim, which has been finally denied by in a Board decision or in an unappealed rating, may not be reopened and allowed.  38 U.S.C. §§ 7014(b) (applies to final Board Decision), 7105(c) (applies to final rating decision) (2012).  The exception to the rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claims.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the limited purpose of determining whether new and material evidence has been presented or secured to reopen a finally adjudicated claim, the credibility of the recently submitted evidence will be presumed, unless such evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  See Duran v. Brown, 7 Vet. App. 216 (1994); .Justus v. Principi, 3 Vet. App. 510 (1992); King v. Brown, 5 Vet. App. 19 (1993).

Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In addition, all of the evidence received since the last final disallowance of the claim shall be considered in making the determination to reopen a claim.  In this case, the November 2009 rating decision is the last final disallowance of the claim of service connection for a psychiatric disorder, to include PTSD.  See Hickson v. West, 12 Vet. app. 247, 251 (1999); Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The pertinent evidence on file at the time of the November 2009 rating decision included the service treatment records, a June 2009 VA examination report, VA treatment records from November 1994 to November 2003, and the Veteran's statements in support of his April 2008 claim.  The Veteran reported that the disability began in 1993.  The Veteran elaborated that he was discharged from the military for a personality disorder and was receiving treatment for PTSD at a VA medical center.  It was the Veteran's contention that his PTSD is related to the personality disorder, or was otherwise related to military service. 

The Veteran was initially denied service connection for an acquired psychiatric disorder, to include PTSD, in a June 2009 rating decision.  The bases for the denial were that there was no evidence that the Veteran met the criteria for a diagnosis of PTSD; that an acquired psychiatric disorder was not present in service or within the presumptive period thereafter; and that a depressive disorder preexisted service and was not aggravated thereby.  In October 2009, additional VA medical records, dating from November 1994 to November 2003, were considered, which indicated that the Veteran was receiving treatment for depression and PTSD.  38 C.F.R. § 3.156(b) (2009, 2017).  In a November 2009 rating decision, the RO determined that the preponderance of the evidence did not support a diagnosis of PTSD, and confirmed and continued the previous denial in the June 2009 rating decision, specifically that an acquired psychiatric disorder, to include depression and PTSD, was not incurred or aggravated by service.  The Veteran was provided notice of the decision in November 2009; he did not initiate an appeal with the filing of a notice of disagreement, nor does the record indicate the receipt of any additional evidence during the applicable appeal period.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir.2011) (explaining the application and legal effect of 38 C.F.R. § 3.159(b)).  The June 2009 and November 2009 rating decisions, in which the RO denied service connection for an acquired psychiatric disorder, to include depression and PTSD, are final. 38 U.S.C. § 7105(c).

Since the last final disallowance of the claim in the November 2009 rating decision, additional evidence has been associated with the claims file.  Notably, the Veteran provided additional lay testimony at his October 2017 Board hearing.  The Veteran and his representative related more specific details of the Veteran's alleged stressor of personal assault.  They recounted the Veteran's change in mood and behavior, which they claim stemmed from the repeated abusive and offensive jokes and remarks, as well as the repeated threats against his life, made by shipmates about his sexual orientation.  Also, they related that the Veteran had transferred commands, again elaborating that the Veteran was uncertain of his sexual orientation at that time and was very unhappy with the Navy due to the repeated incidents of harassment from shipmates at his present and last commands, which they maintain resulted in an investigation by the Naval Investigative Service (NIS) for homosexuality on board his ship and for harassment in the form of homosexual jokes, remarks, and threats made against him by his shipmates.

The Veteran is competent to attest to matters of which he has firsthand knowledge, and his testimony is presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2015); Justus v. Principi, supra.  The Veteran's lay testimony, as explained by his representative, is new in that he now describes the nature and severity of harassment and assault to which he was exposed during service.  The Veteran's lay evidence is material because it tends to indicate evidence which is consistent with some of the examples of evidence that may be used to corroborate the alleged stressor based on in-service personal assault.  

The Board finds that the Veteran's lay evidence of in-service personal assault prior to the November 2009 rating decision did not provide the specific circumstances and details of the Veteran's service as depicted by his testimony at the Board hearing.  The nature and severity of the harassment and abuse as described at the Veteran's hearing is evidence which contributes to a more complete picture of the circumstances pertaining to the incidents of personal assault that occurred during his period of service.  Presuming the credibility of this lay evidence, the Board determines that new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.



ORDER

As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

PTSD

As outlined above, the Board has reopened the Veteran's previously denied claim of service connection for an acquired psychiatric disorder, to include PTSD.  Having reviewed the record, the Board finds that additional development is warranted before the underlying claim can be adjudicated on the merits.

Here, the evidence of record contains a diagnosis of an acquired psychiatric disorder, diagnosed as a major depressive disorder, and it also indicates that the Veteran has received VA treatment for a previous history of PTSD.

As previously discussed above, the Veteran provided his account of the incidents of in-service personal assault, which he believes can be attributed to his psychiatric disorder.  The Veteran's claimed stressors include harassment from his shipmates, to include repeated homosexual-type jokes and remarks as well as threats of being thrown overboard, which he maintains caused a change in his behavior and mood and is evidenced by his service record of a two-year long investigation by NIS for homosexuality and harassment, his transfer to another naval ship while on active duty, and his overall dissatisfaction with the Navy, all of which he maintains occurred at a time when he was uncertain of his sexual orientation.  The Board finds that this evidence, in tandem with the service personnel and treatment records, which, in accordance with the application of 38 U.S.C. § 1154(a) and 38 C.F.R. § 3.304(f)(5), may be accepted as sufficient evidence of what happened in service, and thus constitutes credible evidence of an in-service stressor based on personal assault.

In light of the foregoing, it is therefore necessary to remand this case for the purpose of obtaining a VA examination (including medical opinion), which addresses whether the Veteran's stressor incidents of in-service personal assault contributed in any way to cause any psychiatric disorder that the Veteran now has.

Bilateral Foot Disorder

The Veteran contends that his bilateral flat foot was aggravated during service as a result of having to wear military issued shoes and boots.  He maintains that his feet started bothering him when he had to do physical fitness in his military issued shoes and boots.  The Veteran testified to the effect that he did not seek treatment in service because he was out at sea most of the time and did not have anywhere to go to get his feet taken care of since he was seldom on land.  The Veteran further contends that in addition to the aggravating factor of pain, he also experiences some form of neuropathy, which he believes stems from wearing the shoes and boots in service and the activities in which he was required to do while wearing such.

Upon review, the service treatment records reveal that when the Veteran was examined for enlistment into active duty, the examiner noted that the Veteran had mild asymptomatic pes planus.  The service treatment records show that the Veteran received treatment in 1989, indicating that he was having issues with dry skin and that he wanted something for his feet.  The service treatment records do not include a report of separation examination.

The Veteran was afforded a VA examination in April 2015.  At that time, the Veteran was diagnosed with flat foot and metatarsalgia.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  By way of rationale, the examiner explained that the entrance examination noted asymptomatic bilateral pes planus, and that there was no documentation in the service treatment records noting an aggravation of the condition.  Further, the examiner commented that the objective findings revealed asymptomatic bilateral foot pes planus, and that the Veteran's complaints were associated with the forefoot metatarsalgia and neuropathy.  The examiner further commented that he was unable to relate the conditions to the Veteran's active service, explaining that there was no evidence of aggravation or evidence of progression beyond the natural processes.  The examiner noted that the Veteran had mild degenerative changes which were age appropriate.

While the VA examiner provides an opinion with respect to the preexisting pes planus, there is no medical opinion that addresses whether the additional diagnoses of forefoot metatarsalgia and neuropathy, and mild degenerative changes noted on the April 2015 examination are associated manifestations of the bilateral pes planus or whether such diagnoses are unrelated conditions that separate and distinct from bilateral pes planus.  As such, the Board is of the opinion that further medical guidance is needed to clarify the nature and cause of any foot disorder that the Veteran now has.

Bilateral Knee 

The Veteran contends that his bilateral knee disorder is a result of service and can be attributed to the physical activities of being in the Navy.  Specifically, the Veteran relates his bilateral knee disorder to having to sand the deck on his knees, on a steel ship, for several times a day throughout the year.  Additionally, the Veteran attributes his bilateral knee disorder to his having to walk with an altered gait to compensate for the pain in his feet.

The Veteran was also afforded an examination in April 2015.  At the time of examination, the Veteran was diagnosed with bilateral knee osteoarthritis.  Upon review, the Board observes that the examiner did not address whether the Veteran's military service contributed in any to cause the Veteran's osteoarthritis of the knees, in light of the Veteran's account of the physical activities he performed in service, or his account of an altered gait and overcompensation of the knees from foot pain.  As such, the Board is of the opinion that further medical guidance is needed to clarify the nature and cause of any knee disorder that the Veteran now has.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his disabilities on appeal and to provide authorizations for VA to obtain for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment record are received.

2.  After instruction (1) is completed, the AOJ should schedule a VA examination for the Veteran to determine the nature and cause of his acquired psychiatric disorder(s).  The entire record is to be made available to the examiner in conjunction with the examination.  The psychiatric examination must include a review of the Veteran's history and current complaints, as well as any tests deemed necessary.  The examiner should respond to the following:

a.  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?

b.  If the Veteran meets the diagnostic criteria for PTSD, is it at least as likely as not (a 50 percent or greater probability) that the diagnosis of PTSD is causally linked to the Veteran's in-service stressor based on personal assault (i.e., harassed and taunted by his shipmates in the form of repeated abusive and offensive homosexual-type jokes and remarks, as well as threats of being thrown overboard, all of which occurred at a time when the Veteran was uncertain of his sexual orientation)?

c.  If the diagnosis of PTSD is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain what this so.

d.  Does the Veteran meet the diagnostic criteria for any mental disorder (other than PTSD) as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?

e.  If the Veteran meets the diagnostic criteria for any other mental disorder (other than PTSD), for each mental disorder entity diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disorder began in (or is otherwise related to) the Veteran's military service?  In responding, the examiner is asked to consider and discuss the Veteran's in-service stressor based on personal assault (i.e., harassed and taunted by shipmates in the form of repeated abusive and offensive homosexual-type jokes and remarks, as well as threats of being thrown overboard, all of which occurred at a time when the Veteran uncertain of his sexual orientation).

f.  If the diagnosis of any mental disorder (other than PTSD) found is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain what this so.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

3.  After instruction (1) is completed, the AOJ should schedule a VA examination for the Veteran to determined nature and cause of his bilateral pes planus.  All indicated tests and studies should be reported in detail.  The entire record is to be made available to the examiner for review in conjunction with the examination.  The examiner should respond to the following:

a. Did the Veteran's bilateral pes planus, which is noted on examination at enlistment, progress at a greater rate than normally expected (i.e., aggravated beyond normal progression) due to or as a result of his active military service?  

In responding to question (a), the examiner is asked to specify whether the Veteran's having worn ill-fitting military issued shoes and boots while performing his physical fitness and physical activities during service caused the Veteran to sustained:

(1) temporary or intermittent recurrence of symptoms of the preexisting bilateral pes planus; or,

(2) any injury that altered the basic pathology of his preexisting bilateral pes planus which has resulted in any current foot disability; if so, please identify (by diagnosis) each resultant foot disorder found/shown by the record, and then address whether such resultant foot disorder is due to the natural progression of the bilateral pes planus.

b.  Other than pes planus, please identify (by diagnosis) each foot disorder, including forefoot metatarsalgia, neuropathy, and mild degenerative changes, found/shown by the record.

c.  Other than pes planus, please identify the likely cause for each foot disorder entity diagnosed.  For each foot disorder diagnosed, including forefoot metatarsalgia, neuropathy, and mild degenerative changes, the examiner is asked to respond to the following:

(i) Given the particulars of this Veteran's military history, did his having worn ill-fitting military issued shoes and boots, while performing his physical fitness and physical activities during service, caused any injury or damage to either foot that has resulted in, or is related to, any foot disorder that the Veteran now has?  The examiner should explain why that is or is not so.

(ii) Is either of the diagnoses of forefoot metatarsalgia, neuropathy, and/or mild degenerative changes, related to, or associated with, the Veteran's bilateral pes planus?  The examiner should why that is or is not so.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

4.  After instruction (1) is completed, the Schedule the Veteran for a VA examination to determine the nature and cause of his bilateral knee disorder, including osteoarthritis.  All indicated tests and studies should be reported in detail.  The entire record is to be made available to the examiner for review in conjunction with the examination.  The examiner should respond to the following:

a. Please identify (by diagnosis) each right and left knee disorder found/shown by the record, including bilateral knee osteoarthritis.

b. Please identify the likely cause for each right and left knee disorder entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that any such disorder began in (or is otherwise related to) the Veteran's military service?

In responding, the examiner is asked to comment on the Veteran's accounts of: (1) painting and sanding a steel ship throughout the day while on his knees; and (2) walking with an altered gait from the wearing of military issued shoes and boots; and (3) experiencing in-service flare-ups of symptoms of pain and inflammation and a continuation of these same symptoms after discharge.

c. If a right or left knee disorder is shown and is deemed to be unrelated to service, the examiner should, if possible, identify the more likely etiology of each disorder.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

5.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


